OPINION — AG — ** COUNTY TAX LEVY — MILL LEVY ** A COUNTY WOULD 'NOT' BE ELIGIBLE TO PARTICIPATE IN THE DISTRIBUTION OF THE FUNDS APPROPRIATE IN HOUSE BILL NO. 36, ONE OF THE FISCAL YEARS INVOLVED THEREIN, UNLESS SUCH COUNTY PROVIDES LOCAL FUNDS, IN THE MAXIMUM AMOUNT SPECIFIED IN SECT. 4, OF SAID ACT, TO FINANCE ITS HEALTH DEPARTMENT DURING SUCH FISCAL YEAR BUT THAT SAID ACT DOES 'NOT' PURPORTED TO MAKE SUCH PARTICIPATION MANDATORY. (PER CAPITA ASSESSED VALUATION, AD VALOREM, COUNTY HEALTH DEPARTMENT, ONE HALF MILL) CITE: 63 Ohio St. 510 [63-510], 63 Ohio St. 516 [63-516] [63-516], 74 Ohio St. 284 [74-284] (JAMES C. HARKIN)